Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kendrick Davis pled guilty to distribution of Fentanyl, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and was sentenced to 151 months’ imprisonment. On direct appeal, this court affirmed the judgment. United States v. Davis, 663 Fed. Appx. 256 (4th Cir. 2016). Davis filed a second notice of appeal of the criminal judgment. Because we have previously af*288firmed this criminal judgment, we dismiss the appeal as duplicative and untimely. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED